Citation Nr: 1136344	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to July 1953.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified at a video conference hearing before the undersigned in March 2011; the hearing transcript has been associated with the claims file.  

The Board remanded the case the RO via the Appeals Management Center in April 2011.  Development has been completed and the case is once again before the Board for review.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be etiologically related to active service.

2.  The Veteran's tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case for further development in April 2011.  The Board specifically instructed the RO to provide the Veteran with an examination and to readjudicate his claims.  Subsequently, the Veteran was provided an examination in June 2011 and his claims were readjudicated in a June 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a February 2008 letter, prior to the June 2008 rating decision, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records are not available in this case.  The RO requested service treatment records from the National Personnel Records Center (NPRC) in February 2008.  A March 2008 response from the NPRC shows that the Veteran's records were destroyed in a 1973 fire.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992). This heightened duty includes the obligation to search for alternate medical records. See Moore v. Derwinski, 1 Vet. App. 401 (1991).  No alternate medical records were found in this case.  The Veteran was notified, and was asked to provide any medical or lay evidence, to include any service records in his possession.  In a March 2008 statement, the Veteran reported that he never sought treatment for his hearing loss at any time during his military service.  

The Veteran's lay statements and testimony, private treatment records, and a VA examination report have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in June 2011.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate with regard to the claims as it is predicated on a review of the claims folder and available records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and provides a clear opinion with respect to the etiology of the Veteran's hearing loss and tinnitus along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's Form DD 214 shows that he served from August 1951 to July 1953 as a clerk typist.  

In various lay statements and during RO and Board hearings, the Veteran reported having in-service noise exposure to rifle fire, machine guns, mortars, bazookas, hand grenades, and grenade launchers during two months of basic training without the use of hearing protection.  He reported that thereafter, he went to the firing range periodically to maintain his rifle qualification.  The Veteran also reported exposure to small arms fire while on a truck convoy in Korea.  

The Veteran did not identify a date of onset for tinnitus in his initial 2008 claim for service connection.  In a March 2008 statement, the Veteran reported that he never sought treatment for his hearing loss at any time during his military service, nor did he receive any treatment.  He stated that he did experience ear trauma during his infantry training and could not hear for days and even weeks.  He stated that he and his fellow trainees were told that the hearing loss was normal and temporary, and that everything would be okay after a while.  The Veteran noted that he was right-handed and fired his rifles and grenade launchers by his right ear.  He felt that his noise exposure during basic training caused his current hearing loss.  The Veteran denied having any occupational noise exposure, noting that he worked in the insurance industry for 30 years after his separation from service, and that he subsequently worked at a bank for seven years.

During the Veteran's March 2011 Board hearing, he stated that he did go to sick call or to a medic to discuss his hearing, but was told that his hearing would be okay and that it was natural.  The Veteran further described his noise exposure during his basic training and while stationed in Korea.

In a March 2008 statement, the Veteran stated that he never sought or received any treatment for hearing loss up until November 2007.  The earliest post-service medical evidence of a hearing loss disability of record was in November 2007.  The Board notes that this was 54 years after the Veteran's separation from service.  The Veteran submitted a November 2007 private audiological examination completed by Dr. R.M.G. along with a December 2007 medical consultation from Saint Francis Hospital South.  

On the November 2007 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
NR
70
LEFT
20
15
30
NR
45

The Veteran also submitted a July 2009 private opinion from Dr. R.M.G.  Dr. R.M.G. stated that he examined the Veteran in November 2007 for complaints of right-sided hearing loss.  The Veteran described exposure to acoustic trauma during infantry training in service as well as exposure to enemy fire in Korea.  Dr. R.M.G. opined that it was possible that some of the Veteran's hearing loss was related to military noise exposure.  

The November 2007 private audiological examination clearly reflects current hearing loss in accordance with 38 C.F.R. § 3.385.  However, Dr. R.M.G.'s opinion, indicating that it was possible that some of the Veteran's hearing loss was related to military noise exposure, is speculative and does not provide sufficient evidence of a nexus between the Veteran's diagnosed hearing loss and his in-service noise exposure.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (noting that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Dixon v. Derwinski, 3 Vet. App. 261 (1992) (finding that a claim must be accompanied by evidence that suggests more than a purely speculative basis for granting entitlement).  Further, Dr. R.M.G.'s statement failed to address the Veteran's claim for tinnitus.  The Board, therefore, remanded the case for a VA examination to address the etiology of the Veteran's bilateral hearing loss and tinnitus. 

On a June 2011 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
70
90
95
LEFT
20
25
30
40
55

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 88 percent in the left ear.

The Veteran's claims file was reviewed at the time of his June 2011 VA audiology examination.  The Veteran reported that he had noise exposure during basic training and with incoming small arms fire on a truck trip in Korea.  The Veteran denied having vocational and recreational noise exposure.  He had no history of ear infections or ear surgeries, no vertigo, no familial involvement, no skull fracture, and no otoxic drug use.  An otoscopic examination was clear that day.  The Veteran reported having tinnitus which was intermittent and primarily in the right ear occurring once every one or two weeks with a duration of five to ten minutes.  The Veteran stated that tinnitus was first noticed during military service with no specific onset identified.  Tinnitus was not constant, but was recurrent.  The Veteran was diagnosed with a moderate to profound sensorineural loss in the right ear, and a mild to moderately severe mid to high frequency sensorineural loss in the left ear.  Tinnitus was noted to be a likely symptom associated with the Veteran's hearing loss.  

The June 2011 VA examiner noted that the Veteran's military records were not available.  The Veteran's history showed that his noise exposure was limited to basic training and some incoming small arms fire on a truck trip in Korea.  The Veteran's history given in 2008 indicated that tinnitus had been present for a long time, but no specific onset was identified.  The Veteran's hearing loss was first noticed one year prior in 2007 with rapid progression of hearing loss in the right ear for several years.  The VA examiner noted that additional testimony provided in 2011 identified noise exposure due to artillery and a variety of other weapons systems during basic training.  The VA examiner also noted that the Veteran's testimony describing the nature of incoming fire in Korea changed.  The VA examiner stated that the Veteran felt that his right ear hearing loss came from firing a rifle in basic training right-handed.  The VA examiner stated, however, that research shows that a right-handed shooter firing a rifle or shot gun will experience more hearing loss in the left ear which is pointed toward the muzzle and less in the right ear due to head "blast shadow" effect.  The VA examiner opined that since military noise exposure was limited to basic training and incoming small arms fire on a truck convoy; since the Veteran's original history did not indicate that tinnitus had its origin with military service; and since hearing loss was not noticed until fifty years after military service in accordance with the Veteran's original history; it was not likely that hearing loss and tinnitus were a result of military service.  

The Veteran has reported exposure to noise from rifle fire, machine guns, mortars, bazookas, hand grenades, and grenade launchers during two months of basic training without the use of hearing protection, as well as exposure to small arms fire while being transported from Japan to Korea.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In the present case, the Veteran is competent to report exposure to artillery and cannon fire during two months of basic training in service, and some additional incidents of noise exposure in service, and the Board finds that the Veteran's statements are credible.  However, there is no competent medical evidence of record which relates the Veteran's current hearing loss to his in-service noise exposure.  As the Board has already discussed above, a July 2009 opinion from R.M.G. is speculative in nature and does not provide sufficient evidence of a nexus between the Veteran's hearing loss and his in-service noise exposure.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Board notes that the Veteran's reports of in-service noise exposure during basic training and during a truck trip in Korea were specifically discussed and considered by a June 2011 VA examiner.  The VA audiologist found, nonetheless, that the Veteran's hearing loss and tinnitus were not likely related to service.  

According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the VA audiologist's opinion provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss and tinnitus.  The available evidence of record was reviewed, and the Veteran's reported history was specifically noted in the examination report.  The June 2011 VA audiologist noted that the Veteran's noise exposure was limited, primarily, to basic training and to small arms fire which occurred on a truck convoy, and he noted that there was no treatment or diagnoses of hearing loss until 2007, over 50 years after the Veteran's separation from service.  Further, the VA examiner noted that the original history provided by the Veteran in 2008 did not indicate that tinnitus had its origin with military service.  The evidence discussed with regard to the Veteran's hearing loss appears to be factually accurate.  Based on this evidence, the VA audiologist found that the Veteran's hearing loss and tinnitus were not likely the result of his military noise exposure.  The Board further notes that although the Veteran contends that his right ear hearing loss is worse because he was a right-handed shooter, the VA examiner's opinion shows that the contrary would be true, i.e. a right-handed shooter firing a rifle or shot gun would in fact experience more hearing loss in the left ear.  The Board finds that sound reasoning has been provided for the opinions rendered by the VA examiner.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent medical evidence of record which shows that the Veteran's hearing loss was incurred in service or within one year of the Veteran's separation from service.  There is no competent medical evidence of record which shows that the Veteran's tinnitus was incurred in service.  

Conclusion

Although the Veteran has a current diagnoses of bilateral hearing loss and tinnitus, medical evidence of record does not show that hearing loss or tinnitus were incurred or aggravated in service.  Sensorineural hearing loss did not manifest within a year following the Veteran's separation from service.  Finally, no nexus has been established between the Veteran's current hearing loss or tinnitus and his in-service noise exposure.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss etiologically related to active service.  The Board concludes the preponderance of the evidence is against finding that the Veteran has tinnitus etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


